Exhibit 21.1 Micrel Incorporated List of Subsidiaries Subsidiary Jurisdiction of Organization Micrel International, Inc. Delaware Micrel Semiconductor (UK) Limited United Kingdom Micrel Semiconductor Japan K.K. Japan Micrel Semiconductor GMBH Germany Micrel Semiconductor France France Micrel Semiconductor Taiwan, Limited Taiwan Micrel Semiconductor Hong Kong, Limited Hong Kong Micrel Semiconductor New Zealand New Zealand Micrel Semiconductor (Spain) SRL Spain Micrel SDN BHD Malaysia Micrel PTE Ltd Singapore Micrel Norway AS Norway Micrel (Shanghai) Incorporated China
